Morton J.
delivered the opinion of the Court. The mayor and aldermen laid out a highway called Broad street, diagonally across the petitioners’ land, for which they now seek a remuneration. The only question in the case relates to the amount of damages ; wffiich depends on the quantity of land taken. Broad street terminates at Sea street upon the petitioners’ land, and the quantity taken will depend upon the boundary of the latter street.
This is an ancient street, which has been used as such for more than a century. There is no question but the boundaries of it are well defined and clearly ascertained, according to such public use. But if any uncertainty did exist as to the line of the street, the mere lapse of time would define it by the buildings, as they stood at the laying out of Broad street-St. 1786, c. 67, § 7 ; Revised St. c. 24, § 61.
*79But it has been argued for the petitioners, that Sea street has been laid out according to law ; that the lines of it are clearly ascertainable by the record, and that these lines leave to the petitioners a narrow strip of land in front of their building, containing 374 feet.
It appears that Sea street was laid out by the town in 1683. It was at firsi fifty feet wide ; but in 1736 the town voted to reduce the width to thirty-five feet. There can be no doubt that the street was originally laid out as a town way. It was done by the selectmen, who, at that time, had the power to lay out town-ways, without the approbation of the town. Anc. Charters, &c. 127, 269, - Nor can there be any doubt that the acts of the selectmen and the votes of the town, in reducing the width of the street, operated as a discontinuance of so much of it as was excluded by the reduction of the width. Anc. Charters, &c. 459 ; Commonwealth v. Inhabitants of Westborough, 3 Mass. R. 406.
In this state of things the owners of the petitioners’ estate, which was then in the corner formed by the oblique intersection of Sea street and Summer street, to render less acute the angle thus formed and with a view to improve their own estate or to accommodate the public, or both, placed their buildings ten feet back from the angle, making Sea street at this point forty-five instead of thirty-five feet wide, and thus leaving open for public use the little triangle now in controversy. In this situation the street remained for almost a century. After this lapse of time, and after so long a user of this land by the public, the respondents contend that they have a right to continue to use it without making compensation for it. These facts, they argue, are abundant evidence of an easement in the city or in the public.
To this it is objected, that the street in question appears from the records to be a legal town way, established according to the provisions of the statutes', and that a town way cannot be creat ed or acquired by dedication, user or a presumption of a grant, so that no additional width can be, by any means, acquired to such a way.
In Commonwealth v. Newbury, 2 Pick. 54, and Common, wealth v. Low, 3 Pick. 408, it seems to be holden that a town *80way, as such, and with its statutory properties and qualities, can be acquired only in the method specially pointed out in the statute. And these positions we have now no occasion to call in question. Because if this strip of land may not be deemed a part of a town way, it does not necessarily follow that the public or the city may not have an easement in it of some other character. When those decisions were made, the doctrine of dedication had not been recognized as the law of this State. Hinckley v. Hastings, 2 Pick. 162. Since that time it has been fully adopted, in the case of Hobbs v. Inhabitants of Lowell. So in Commonwealth v. Low, it is said a town “ may become seised of a right of way by grant, prescription or reservation. A grant also may be presumed from continued occu pation, as well in favor of a corporation as of an individual.” 3 Pick. 413. Now from the uninterrupted public use of this land for a century, we can entertain no doubt that an easement was established in it. And whether it may have been acquired by a grant, or dedication, or the presumption of a laying out, and whether it may be viewed as a private way for the town or as a highway for the public, seem to us to be useless speculations ; 'for in either event the owners held it subject to a servitude, and the public or the city had acquired an easement over it.
Although the mode of establishing town-ways and county roads may be very dissimilar, yet as to the public there is very little difference between them. They are both highways, and alike open to all the citizens of the Commonwealth. The towns within whose territorial limits they lie are equally bound to keep both in repair and equally liable, civiliter and criminaliter, for the neglect to perform this duty. However wise the distinction between them might have been in the early settlement of the country, there seems to be very little utility m me further continuance of it. The difference between the two seems to be wholly abolished in the city of Boston. Every street laid out by the mayor and aldermen is now a public highway. Revised Stat. c. 24, § 54.
On the whole we are satisfied with the instructions of the learned Chief Justice of the Common Pleas, which were excepted to. It was unnecessary to give the instruction requested *81in relation to town-ways. And the general directions, “ that a way might be acquired by dedication or user, that twenty years’ use of land as a way would raise a presumption that it had been dedicated by the owner to the public for a way, and that forty years’ use of the land as a way would give the public a right of way over it,” are in themselves correct and all that the case required.

Exceptions overruled and judgment of the Common Pleas affirmed.